DETAILED ACTION

Claims 1-20 are presented for examination

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Yokoyama (US Patent Application 20140157032) in the view of Bermundo (US Patent Application 20180096236).
As per claim 1, Yokoyama teaches a controller [101, fig. 1] that controls a control unit [312, fig. 2] of a control device, the control unit controlling a plurality of function units [scanner, printer, fax: 0029] [0029, 0031, fig. 1-2, as shown in figures 1-2, the controller 101 includes functions that control the printer to fax, scan, and print documents].
a restorer [312, fig. 3] that is capable of receiving a first instruction for restoration from an energy-saving mode from a user who is in a proximate location near the controller [0058-0059, 0069, 0126, fig. 4, as shown in figure 4, proximity detection of user within area 1 and area 
a second instruction for the restoration from a user who is in a location further away than the proximate location [0097-0098, as pointed out and shown in figure 4, two detections areas where detection area 2 can detect user farther away from the printer and detection area 1 can detect user closer to the printer.  Where the printer is transition from power saving state to active state when a user is detected in both area 1 and area 2].
Yokoyama does not teach the restorer altering a timing for restoration of the control unit between a case where there the first instruction is received and a case where the second instruction is received.
However, Bermundo teaches the restorer altering a timing for restoration of the control unit between a case where there the first instruction is received and a case where the second instruction is received [0115, 00117, 0119-0121, fig. 7, as pointed out and override signal can be used to alter the timer when there is activity].
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the design of Yokoyama to include the method of Bermundo to allow the stopping of the timer based on the activity of the printer.  Doing so, will reduce the waiting time a user a user need to use the device to print a document. 

As per claim 2, Yokoyama does not teach, wherein the timing for the restoration of the control unit in the case where the first instruction is received precedes the timing for the restoration of the control unit in the case where the second instruction is received.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the design of Yokoyama to include the method of Bermundo to allow the override of the timing whenever it is necessary.

As per claim 3, Yokoyama teaches the restorer causes the control unit and the controller to be restored in the case where the first instruction is received, and causes the controller to be restored in the case where the second instruction is received [0058-0059, 0069, 0097, and 0126, as pointed out user can be detected from area 1 and area 2 in figure 4 to enable the printer to transition from power saving mod to normal mode].

As per claim 4, Yokoyama teaches wherein the restorer causes the control unit and the controller to be restored in the case where the first instruction is received, and causes the controller to be restored in the case where the second instruction is received [0059, 0069, 0097, and 0126, based on the detection of the user in either area such as area 1 and area 2, the printer shift from power saving mode to active mode].

As per claim 5, Yokoyama teaches  wherein it is possible for the second instruction to include an operation instruction that causes at least one of the plurality of function units to operate, and a processing instruction that instructs execution of predetermined processing 
after being restored, the controller determines whether the second instruction includes the operation instruction or the processing instruction [0029, 0031, 0035, 0060, as pointed out the power controller control individual unit to enable the operation whenever necessary.  As pointed out when data is received the image switch from power saving to normal state].
when having determined that the second instruction includes the operation instruction, the controller instructs the control unit to be restored [0029, 0031, 0035, 0060, as pointed out data is received by the unit such as fax or print, then the unit can return to normal mode].
when having determined that the second instruction includes the processing instruction, the controller executes the predetermined processing without instructing the restoration of the control unit [0029, 0031, 0035, 0060, as pointed out data is received by the unit such as fax or print, then the unit can return to normal mode].

As per claim 7, Yokoyama teaches wherein the first instruction is carried out by an instruction unit that is connected to the control system and is operated by a user [0058, for example, user can press the switch to print so the system shift from power saving mode to normal mode to enable the printer to make a copy or scan].
the second instruction is carried out due to instruction data that instructs the restoration being transmitted to the control system [0029, 0039, as pointed out data is received by the system enable the system to shift from power saving mode to normal mode].

As per claim 13, Yokoyama does not teach the control device is provided with a first storage unit that stores a first restoration program that causes the control unit to be restored, the control system is provided with a second storage unit that stores a second restoration program that causes the controller to be restored, the control unit executes restoration processing in accordance with the first restoration program stored in the first storage unit, and the controller executes restoration processing in accordance with the second restoration program stored in the second storage unit.
However, Bermundo teaches the control device is provided with a first storage unit that stores a first restoration program that causes the control unit to be restored [0107-0108, override signal can be stored in the memory].
the control system is provided with a second storage unit that stores a second restoration program that causes the controller to be restored [0108, the override signal data can also be stored locally or remotely].
the control unit executes restoration processing in accordance with the first restoration program stored in the first storage unit [0108, trigger instruction that use the override signal].
the controller executes restoration processing in accordance with the second restoration program stored in the second storage unit [0108, trigger instruction that use the override signal].
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the design of Yokoyama to include the method of Bermundo to allow the storing of the override timing data remotely or locally and use that data information to control the device.

As per claim 15, Yokoyama teaches, in the case where the detector detects the user prior to the first instruction being received, the restorer causes the controller to be restored, and thereafter causes the control unit to be restored [0097, 0058, as pointed out if the detection happened before data is received the system return to normal power mode]. 

As per claims 6, 8-12, 14, and 16-20, they do not teach or further define over the limitations recited in the rejected claims above. Therefore, claims 6, 8-12, 14, and 16-20 are also rejected as being unpatentable over Yokoyama in view of Bermundo for the same reasons set forth in the rejected claims above.
Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Park (US 20170195508) teaches image forming apparatus and method of controlling the same.
Goldsmith (US 20170075411) teaches computer actions based on sensor data from remote devices.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VOLVICK DEROSE whose telephone number is (571)272-6260.  The examiner can normally be reached on Monday-Friday 9AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/VOLVICK DEROSE/Primary Examiner, Art Unit 2187